December 14, 2007


Mr. C. Benton Musslewhite
Law Office of Benton Musslewhite
1705 West Gray, Suite A
Houston, TX 77019
Mr. Craig Smyser
Smyser Kaplan & Veselka, L.L.P.
700 Louisiana, Suite 2300
Houston, TX 77002

RE:   Case Number:  06-1073
      Court of Appeals Number:  01-04-01029-CV
      Trial Court Number:  99-58265

Style:      BOB CHAMBERS, ET AL.
      v.
      JOHN M. O'QUINN, JOHN M. O'QUINN, P.C. AND JOHN M. O'QUINN D/B/A
      O'QUINN & LAMINACK

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles Bacarisse  |
|   |Ms. M. Karinne         |
|   |McCullough             |